                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

GREGORY RAYSHON SPANN,                          )
AIS # 301315,                                   )
                                                )
      Petitioner,                               )
                                                )
      v.                                        )   CIVIL ACT. NO. 1:19-cv-379-ECM
                                                )                (WO)
MICHAEL STRICKLAND, et al.,                     )
                                                )
      Respondents.                              )

                         MEMORANDUM OPINION and ORDER

      On September 4, 2019, the Magistrate Judge entered a Recommendation that the

Petitioner’s habeas petition be dismissed with prejudice (doc. 14) to which no objections

have been filed. Upon an independent review of the file, upon consideration of the

Recommendation, and for good cause, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, the

petition for writ of habeas corpus is DENIED, and this case is DISMISSED with prejudice

as the petition was filed after expiration of the one-year limitation period in 28 U.S.C. §

2244(d).

      Done this 10th day of October, 2019.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
